21 So.3d 76 (2009)
Louis OAKLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2221.
District Court of Appeal of Florida, Fifth District.
October 9, 2009.
Rehearing Denied November 10, 2009.
*77 Louis Oakley, Jasper, pro se.
No Appearance for Appellee.
PER CURIAM.
Louis Oakley (defendant) appeals the final order entered by the trial court summarily denying his third motion for postconviction relief, filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure. The denial was based on the conclusion that the defendant's motion was untimely, successive, and meritless. We affirm. The defendant is warned that the filing of any additional successive and frivolous pro se petitions or appeals attacking his convictions and sentences entered in Ninth Judicial Circuit Court Case No. 48-2003-CF-2533-0 will result in the issuance of an order to show cause why he should not be denied further access to this court. See State v. Spencer, 751 So.2d 47 (Fla. 1999).
AFFIRMED.
GRIFFIN, PALMER, and ORFINGER, JJ., concur.